DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-2, 12-14, 16) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang. (US Publication 2020/0090028 A1)
Re claim 1, Huang discloses a computer implemented method of digital image content recognition, the method comprising the following steps: determining, depending on a digital image, a first candidate class for content of the digital image, by a baseline model neural network, the baseline model neural network including a first feature extractor and a first classifier for classifying digital images (See figs. 8C, 9: S902, S904; ¶ 72 where it teaches inputting input data to the neural network to generate a feature map; cropping the feature map to generate a first cropped part and a second cropped part of the feature map; inputting the first cropped part to the first classifier to generate a first probability vector.); determining a second candidate class for the content of the digital image by a prototypical neural network, the 

Re claim 2, Huang discloses the following steps: applying one or more transformations to the digital image to create a modified digital image, the one or more transformations including cropping and/or mirroring and/or rotating and/or smoothing and/or contrast reduction; determining the first candidate class and/or the second candidate class for the modified digital image; determining an average of a numerical representation of the first and second candidate classes for the digital image and the modified digital image; and determining a class for the content of the digital image depending on the average. (See figs. 8C, 9, 10; ¶s 72, 79)

Claims (12-13, 16) have been analyzed and rejected w/r to claim 1 above.
Claim 14 has been analyzed and rejected w/r to claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication 2020/0090028 A1), as applied to claims (1, 12-13, 16) above, and further in view of Guo et al. (hereinafter Guo)(US Publication 2019/0221121 A1)
Re claim 15, Huang discloses an input for providing the digital image, the digital image being captured from a digital image sensor. (See fig. 1; 13 & ¶s 93-94)
But the reference of Huang fails to explicitly teach and an output adapted to output the class of the content of the digital image for controlling a motion or an operating state of a vehicle, or a robot, or a machine, in response to the digital image depending on the class of the content.
However, Guo does. (See ¶s 98-99) Guo discloses and fairly suggests and an output adapted to output the class of the content of the digital image for controlling a motion or an operating state of a vehicle, or a robot, or a machine, in response to the digital image depending on the class of the content.
Therefore, taking the combined teachings of Huang & Guo as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Huang, in the manner as claimed and as taught by Guo, for the benefit of implementing one or more actions based on the detected object. (See ¶ 99)

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (3-8, 10, 17) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heng Zhao et al (hereinafter Zhao) “Few-shot and Many-shot Fusion Learning in Mobile Visual Food Recognition” IEEE 2019.
Re claim 3, Zhao discloses a computer implemented method of training an artificial neural network for image content recognition, the method comprising the following steps: collecting a first set of digital images from a database, the database including digital images assigned to many shot classes and digital images assigned to few shot classes, wherein the first set of digital images is sampled from the digital images assigned to a many shot class (See fig. 1; sections IIC, D); creating a first training set including the collected first set of digital images (See sections IIC, D); training, in a first stage, a first artificial neural network, the first artificial neural network including a first feature extractor and a first classifier for classifying digital images using the first training set (See sections IIC, D); collecting first parameters of the first feature extractor of the trained first artificial neural network (See sections IIC, D); and determining, in a second stage, second parameters of a second feature extractor of a second artificial neural network, the second artificial neural network including the second feature extractor and a second classifier for classifying digital images depending on the first parameters. (See sections IIC, D)

Re claim 4, Zhao discloses wherein, for the first digital images in each multi shot class, the same amount of digital images is sampled. (See fig. 1; sections IIC, D)



Re claim 6, Zhao discloses the following step: training the second feature extractor with a second set of training data. (See fig. 1; sections IIC, D)

Re claim 7, Zhao discloses using the second classifier with the second feature extractor having fixed second parameters. (See fig. 1; sections IIC, D)

Re claim 8, Zhao discloses wherein the first classifier is a cosine norm distance based classifier and/or the second classifier is a second cosine norm distance based classifier or a euclidean norm distance based classifier. (See sections IIC, D)

Claim 17 has been analyzed and rejected w/r to claim 3 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heng Zhao et al (hereinafter Zhao) “Few-shot and Many-shot Fusion Learning in Mobile Visual Food Recognition” IEEE 2019, as applied to claim 3 above, and further in view of Huang. (US Publication 2020/0090028 A1)
Re claim 10, Zhao fails to explicitly teach the following step: applying one or more transformations to a digital image to create a modified digital image, the one or more transformations including: cropping, and/or mirroring, and/or rotating, and/or smoothing, and/or contrast reduction; wherein: (i) the digital image is a digital image assigned to the multi shot class and the modified digital image is for the first training set, or (ii) the digital image is a digital image assigned to the low shot class and the modified digital image is for the second training set.

Therefore, taking the combined teachings of Zhao & Huang as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Zhao, in the manner as claimed and as taught by Huang, for the benefit of classifying images based on a multi-crop neural network. (See ¶ 25)

Allowable Subject Matter
Claim 11 is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitation in this claim.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 19, 2021